UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6150


ALPHONSO HAYNESWORTH,

                   Plaintiff - Appellant,

             v.

CORRECT CARE RECOVERY SOLUTIONS; SOUTH CAROLINA
DEPARTMENT OF MENTAL HEALTH, SvpTp; C. KUNKLE; G. ARNOLD;
M. MCDUFFIE; NFN ANDERSON; T. JONES; C. GOODWIN; NFN
EUGENIANO; NFN MCGRIFFIN; C. JACOME; TIMOTHY J. BUDZ,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:17-cv-03247-CMC)


Submitted: June 24, 2019                                   Decided: August 6, 2019


Before WILKINSON, NIEMEYER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonso Haynesworth, Appellant Pro Se. Mark Victor Gende, Ryan Joseph Patane,
SWEENY, WINGATE & BARROW, PA, Columbia, South Carolina; Kyle David
McGann, Daniel Roy Settana, Jr., Ronald Keith Taylor, Jr., MCKAY FIRM, P.A.,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Alphonso Haynesworth appeals from the district court’s order adopting the

recommendation of the magistrate judge in part, granting summary judgment to

Defendants on his constitutional claims brought under 42 U.S.C. § 1983 (2012), declining

to exercise supplemental jurisdiction over his South Carolina state law claims, and

dismissing those claims without prejudice. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Haynesworth v. Correct Care Recovery Sols., No. 2:17-cv-03247-CMC (D.S.C. Dec. 20,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           3